DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12, 15-19 of U.S. Patent No. 10,401,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘020 patent anticipate the claims of the instant application such that any device embodying the ‘020 would also infringe the presently claimed invention.
With respect to claim 1:	‘020 claim 1 claims “an illuminated cornhole platform (‘020 claim 1 preamble), comprising: a rectangular platform comprising a top portion, at least two side portions, a front portion, a hole portion, at least one leg portion, and a back portion (‘020 column 4 lines 34-36); and an inner illuminating string comprising a first end, a second end, a main length, an insulated tube, and a conductive wire with a plurality of illumination sources (‘020 column 4 lines 51-54), wherein the inner illuminating string is placed along a lower circumference of the hole portion, abutting at least one half of the lower circumference, the inner illuminating string held in place with a second plurality of cable clips (‘020 column 4 lines 55-59)”.
With respect to claim 2:	‘020 claim 2 claims “wherein the plurality of illumination sources are light emitting diodes (‘020 column 5 lines 4-6)”.
With respect to claim 3:	‘020 claim 3 claims “wherein the plurality of illumination sources are incandescent lights (‘020 column 5 lines 7-8)”.
With respect to claim 4:	‘020 claim 5 claims “wherein the insulated tube is polyethylene (‘020 column 5 lines 12-13)”.
With respect to claim 5:	‘020 claim 6 claims “wherein the insulated tube is vinyl (‘020 column 5 lines 14-15)”.
With respect to claim 6:	‘020 claim 7 claims “wherein the insulated tube is clear (‘020 column 5 lines 16-17)”.
With respect to claim 7:	‘020 claim 8 claims “wherein the insulated tube is opaque (‘020 column 5 lines 18-19)”.
With respect to claim 8:	‘020 claim 12 claims “wherein each illumination source of the plurality of illumination sources is spaced evenly along the conductive wire (‘020 column 6 lines 1-3)”.
With respect to claim 9:	‘020 claim 15 claims “wherein the plurality of cable clips is affixed to the platform by a fastener (‘020 column 6 lines 13-15)”.
With respect to claim 10:	‘020 claim 16 claims “wherein the plurality of cable clips is affixed to the platform by an adhesive (‘020 column 6 lines 16-18)”.
With respect to claim 11:	‘020 claim 1 claims “further comprising a power source, said power source comprising a switch and a lead wire, the lead wire containing no illumination source and extending outwards from the power source, where the lead wire splits into a first cord and a second cord (‘020 column 4 lines 64-68), wherein the first cord extends to the first conductive wire (column 5 lines 1-3)”.
With respect to claim 12:	‘020 claim 9 claims “wherein the power source is a battery pack and the switch is a push switch (‘020 column 5 lines 20-23)”.
With respect to claim 13:	‘020 claim 18 claims “wherein the power source is affixed to the bottom portion of the platform (‘020 column 6 lines 23-24)”.
With respect to claim 14:	‘020 claim 19 claims “wherein the power source is affixed to the back portion of the platform (‘020 column 6 lines 25-26)”.
With respect to claim 15:	‘020 claim 1 claims “The illuminated cornhole platform of claim 1 further comprising (see above)”.

Claims 1-10, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, 13-15 of U.S. Patent No. 11,371,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because he claims of the ‘693 patent anticipate the claims of the instant application such that any device embodying the ‘693 would also infringe the presently claimed invention.
With respect to claim 1:	‘693 claim 1 claims “an illuminated cornhole platform (‘693 claim 1 preamble), comprising: a rectangular platform comprising a top portion, at least two side portions, a front portion, a hole portion, at least one leg portion, and a back portion (‘693 column 4 lines 36-38); and an inner illuminating string comprising a first end, a second end, a main length, an insulated tube, and a conductive wire with a plurality of illumination sources (‘693 column 4 lines 49-52), wherein the inner illuminating string is placed along a lower circumference of the hole portion, abutting at least one half of the lower circumference, the inner illuminating string held in place with a second plurality of cable clips (‘693 column 4 lines 53-58)”.
With respect to claim 2:	‘693 claim 2 claims “wherein the plurality of illumination sources are light emitting diodes (‘693 column 4 lines 58-60)”.
With respect to claim 3:	‘693 claim 3 claims “wherein the plurality of illumination sources are incandescent lights (‘693 column 4 lines 61-63)”.
With respect to claim 4:	‘020 claim 5 claims “wherein the insulated tube is polyethylene (‘693 column 4 lines 66-67)”.
With respect to claim 5:	‘693 claim 6 claims “wherein the insulated tube is vinyl (‘693 column 5 lines 1-2)”.
With respect to claim 6:	‘693 claim 7 claims “wherein the insulated tube is clear (‘693 column 5 lines 3-4)”.
With respect to claim 7:	‘693 claim 8 claims “wherein the insulated tube is opaque (‘693 column 5 lines 5-6)”.
With respect to claim 8:	‘683 claim 10 claims “wherein each illumination source of the plurality of illumination sources is spaced evenly along the conductive wire (‘693 column 5 lines 10-12)”.
With respect to claim 9:	‘693 claim 13 claims “wherein the plurality of cable clips is affixed to the platform by a fastener (‘693 column 5 lines 21-23)”.
With respect to claim 10:	‘693 claim 14 claims “wherein the plurality of cable clips is affixed to the platform by an adhesive (‘693 column 5 lines 24-27)”.
With respect to claim 15:	‘693 claim 1 claims “The illuminated cornhole platform of claim 1 further comprising (see above)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15:	Claim 15 appears to be missing text as it abruptly stops after the preamble without setting forth any further limitations, and also does not end in a period, which seems to be further evidence that applicant was not done writing this claim.
For purposes of examination the claim will be interpreted on it’s face as claiming the same subject matter of claim 1.

Status of Claims with Respect to Prior Art
Claims 1-14 would be allowable if the Double Patenting rejections set forth in this Office action were overcome via Terminal disclaimer or by amending/rewriting the claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an illuminated cornhole platform, comprising: an inner illuminating string comprising a first end, a second end, a main length, an insulated tube, and a conductive wire with a plurality of illumination sources, wherein the inner illuminating string is placed along a lower circumference of the hole portion, abutting at least one half of the lower circumference, the inner illuminating string held in place with a second plurality of cable clips.
Peterson et al. (US 8162318 B1), considered the closest prior art, teaches an illuminated cornhole platform comprising an inner illuminating string placed along with lower circumference of the hole portion.  Peterson teaches away from holding the illumination string using cable clips instead of bracing member 16 because the bracing member also performs the function of supporting the cornhole platform from underneath, which cable clips would not be able to do if used as a replacement for the bracing member.
Sandman et al. (US 2015/0054221 A1), another close prior art, teaches an illuminated cornhole platform comprising an inner illuminating string.  However, said light emitting string is not placed along a lower circumference of the hole portion, abutting at least one half of the lower circumference, or held in place with a second plurality of cable clips.
Claims 2-15 inherit the subject matter from claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875     

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875